



COURT OF APPEAL FOR ONTARIO

CITATION: Runnalls (Re), 2014 ONCA 264

DATE: 20140404

DOCKET: C57713

Sharpe, Pepall and Tulloch JJ.A.

In
    the Matter of Nelson Runnalls

An Appeal under Part XX.1
    of the Code

Michael Davies as
amicus
    curiae

G. Choi, for the Crown

Janice Blackburn, for the
    person in charge North Bay Regional Health Centre

Heard: April 1, 2014

On appeal from the disposition of the Ontario Review
    Board, dated July 9, 2013.

ENDORSEMENT

[1]

The appellant appeals the disposition of the Ontario Review Board dated
    July 9, 2013 ordering his continued detention at the General Forensic Unit of
    the North Bay Regional Health Centre with provision for certain privileges,
    including that he be permitted to live in the community in accommodation
    approved by the Person in Charge of the Hospital.

[2]

The appellant argues that the Board erred by refusing his request for
    the disclosure of certain material pertaining to the court proceedings leading
    to his NCR designation.

[3]

The Board properly rejected the appellants request for production. As
    the Chair of the Board ruled, the ORB has no jurisdiction to entertain the
    submission that there was some procedural unfairness or denial of the right to
    make full answer and defence at the NCR hearing.

[4]

The appellant also argues that the Board erred by failing to order his
    absolute discharge.
Amicus
suggests that a conditional discharge with
    a term prohibiting the appellant from living with his girlfriend was the least
    restrictive disposition and that the Board erred in failing to make that
    disposition.

[5]

In our view, it was not unreasonable for the Board to refuse any form of
    discharge and the Board did not err in law in its disposition.

[6]

There was evidence to support the Boards finding that the appellant
    continues to pose a significant risk to the community.

[7]

We do not agree with the submission of
amicus
that the sole
    reason offered by the Board for maintaining this disposition and refusing a
    conditional discharge was the concern that the appellant would move in with his
    girlfriend. The Board found that the current stability achieved by the
    appellant was the result of the boundaries set by the hospital, including the
    requirement that he comply with his medication regime and abstain from alcohol
    and drugs. There was evidence before the Board indicating a concern on the part
    of the treatment team that if the appellant were permitted to live wherever he
    wanted, there was a serious risk that he would discontinue his medications and
    return to his earlier pattern of substance abuse. Those concerns were in
    addition to the concern as to the suitability of the appellant living with his
    girlfriend.

[8]

In our view, this provided a reasonable basis for maintaining the
    disposition that would permit the Hospital to approve the appellants
    accommodation. As has been held in two previous decisions of this court
    involving this appellant, giving the Board the power to require the hospitals
    approval of accommodation is only possible under a detention order: see
Re
    Runnals,
2012 ONCA 295; 2013 ONCA 386.

[9]

Finally, it is important to note that the appellant has succeeded in
    living in the community in the independent accommodation approved by the
    hospital and that he enjoys considerable freedom in that regard. He is also
    able to visit his family on Manitoulin Island. It is also encouraging that the
    treatment team is aware of the appellants wish to live with his girlfriend and
    that they have been engaged in identifying circumstances in which this might
    prove possible in the future.

[10]

We
    commend the appellant for the progress he has made and we encourage the
    treatment team to continue in its efforts to work towards the appellants full reintegration
    into the community if and when that is possible.

[11]

As
    we are satisfied that the Boards disposition was both reasonable and
    consistent with a need to achieve a disposition that is the least onerous and
    least restrictive, this appeal is dismissed.

Robert J. Sharpe J.A.

S.E. Pepall J.A.

M.H. Tulloch J.A.


